DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 4/5/2021 has been fully considered and is attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE INCLUDING AN AIR GENERATOR.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is not believed to further limit the scope of independent claim 15 since in order for the first magnet and second magnet to face each other (cl. 15) surfaces of the first and second magnet must be facing each other.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-14, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “A display device, comprising:…an air generator disposed on a lower surface of the first heat dissipation member, wherein the air generator includes: an air blower; and an air flow path disposed at a side of the air blower and extending in a first direction, the air blower includes: a body defining an inner space of the air blower; a first diaphragm and a second diaphragm disposed in the inner space of the body, the first diaphragm and the second diaphragm facing each other; a first magnet disposed on a surface of the first diaphragm; a second magnet disposed on a surface of the second diaphragm; and an air discharge hole of the body disposed between the first diaphragm and the second diaphragm, the air discharge hole opened toward the air path, and at least one of the first magnet and the second magnet is an electromagnet”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

With respect to claims 15, 17-20, the allowability resides in the overall structure of the device as recited in independent claim 15 and at least in part because claim 15 recites, “A display device, comprising…an air generator disposed on a lower surface of the heat dissipation member, wherein the air generator includes: an air blower; and an air flow path disposed at a side of the air blower and extending in a first direction, the air blower includes: a first magnet and a second magnet which face each other; a controller controlling attractive force and repulsive force of the first magnet and the second magnet; and an air discharge hole connecting a space between the first magnet and the second magnet to the air flow path”.
The aforementioned limitations in combination with all remaining limitations of claim 15 are believed to render said claim 15, and claims 17-20 which depend therefrom, patentable over the art of record.

The closest art of record is believed to be that of:
Kim et al. (US 11,159,891) which teaches (In Fig 5) the use of an air generator (505) under a display panel (512), the air generator including a first magnet (552) and a second magnet (553) disposed inside of the first magnet, the magnets used to move a diaphragm (555) to induce an airflow. 
Kang et al. (US 11,044,840) which teaches (In Fig 2) a display device comprising a first heat dissipation member (120) disposed on a lower surface of a display panel (110) and an air generator disposed behind the first heat dissipation member, wherein the heat generator includes an air blower (115) and an air flow path disposed at a side of the air blower (See Fig 2) and extending in a first direction.  
Yoon et al. (US 9,456,525) which teaches (In Fig 5) a display device, comprising: a first heat dissipation member (130, 135, 140, 145) disposed on a lower surface of a display panel (120); and an air generator (160) disposed on a lower surface of the first heat dissipation member (See Fig 5), wherein the air generator includes: an air blower (See Fig 5); and an air flow path disposed at a side of the air blower and extending in a first direction (See Fig 5).
Sakamoto et al. (US 2010/0065260) which teaches (In Fig 6) an air blower which includes a nozzle (15), a diaphragm (13) and a magnet (12) wherein the magnet and diaphragm, together, create an airflow through the nozzle (15).  
None of the above noted references, however, teach or suggest – either alone or in combination – the above noted limitations of claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835